         Case 1:18-cv-09936-LGS Document 153 Filed 02/03/20 Page 1 of 2



                                                                                   February 3, 2020
VIA ECF

The Honorable Lorna G Schofield
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
       Jane Doe, et al. v. Trump Corp., et al., 1:18-cv-9936 (LGS)
Dear Judge Schofield:
       Pursuant to the Court’s September 5, 2019 Civil Case Management Plan and Scheduling
Order (Doc. No. 110 (the “Scheduling Order”)), the parties write respectfully to jointly submit to
the Court their proposed schedule for expert disclosures.
       The parties propose the following schedule for expert discovery:
 Expert Identification                             15 days after the close of fact discovery
 Expert Reports Exchange                           60 days after the close of fact discovery
 Rebuttal Expert Identification                    75 days after the close of fact discovery
 Rebuttal Expert Reports Exchange                  120 days after the close of fact discovery
 Expert depositions to be completed                150 days after the close of fact discovery

        The parties propose that the above deadlines be subject to modification without application
to the Court upon the written consent of all parties, provided that all expert discovery is completed
by the date set forth in the applicable scheduling order.
        Finally, given that Plaintiffs are in the process of filing motions to compel document
productions in response to certain non-party subpoenas (see Doc. Nos. 141, 142, 146), and received
Defendants’ first production of documents on January 30, 2020 (see Doc. No. 148), the parties
anticipate that it may be necessary to seek an appropriate extension of the current discovery
schedule. Plaintiffs are pursuing discovery expeditiously (see Doc. No. 148), and the parties will
present any requests for extension to the Court in due course.
                                                        Respectfully submitted,
    Case 1:18-cv-09936-LGS Document 153 Filed 02/03/20 Page 2 of 2




/s/ Roberta A. Kaplan                    /s/ Joanna C. Hendon
Roberta A. Kaplan                        Joanna C. Hendon
John C. Quinn                            Cynthia Chen
Alexander J. Rodney                      Andrew L. Kincaid

KAPLAN HECKER & FINK LLP
350 Fifth Avenue, Suite 7110             SPEARS & IMES LLP
New York, New York 10118                 51 Madison Avenue
Telephone: (212) 763-0883                New York, New York 10010
Facsimile: (212) 564-0883                Telephone: (212) 213-6996
rkaplan@kaplanhecker.com                 Facsimile: (212) 213-0849
jquinn@kaplanhecker.com                  jhendon@spearsimes.com
arodney@kaplanhecker.com                 cchen@spearsimes.com
                                         akincaid@spearsimes.com

Andrew G. Celli, Jr.
Matthew D. Brinckerhoff                  Attorneys for Defendants
O. Andrew F. Wilson
Katherine Rosenfeld
David Berman
Nick Bourland


EMERY CELLI BRINCKERHOFF & ABADY LLP
600 Fifth Avenue at Rockefeller Center
New York, NY 10020
Telephone: (212) 763-5000
acelli@ecbalaw.com
mbrinckerhoff@ecbalaw.com
awilson@ecbalaw.com
krosenfeld@ecbalaw.com
dberman@ecbalaw.com
nbourland@ecbalaw.com


Attorneys for Plaintiffs




                                    2
